Citation Nr: 1116717	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-30 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  He died in October 2008.  The appellant is his daughter.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the cause of the Veteran's death and entitlement to burial benefits.

The Board notes that review of the appellant's August 2009 Substantive Appeal indicates that she is only appealing the issue of entitlement to burial benefits.  Thus, the claims folder contains no Substantive Appeal with regard to the issue of entitlement to service connection for the cause of the Veteran's death.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, although a Substantive Appeal, such as a VA Form 9 or any other correspondence indicating an appeal for the issue of entitlement to service connection for the cause of the Veteran's death (see 38 C.F.R. § 20.202 (2010)), was not received by the RO at any time after the issuance of the May 2009 Statement of the Case, there is no evidence that the RO closed the appeal, and further, the RO certified the appeal to the Board, waiving any objections VA might have had regarding a Substantive Appeal.  Thus, the Board finds it has jurisdiction to decide the merits of the appeal for the issue of entitlement to service connection for the cause of the Veteran's death.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran died and was cremated in October 2008, and the appellant's application for burial benefits was received in October 2008.

2.  At the time of his death, the Veteran was service-connected for a hemorrhoids disability, which was noncompensable, and he was receiving VA pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits are met.  38 U.S.C.A. §§ 2302-2308 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1600-3.1610 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefits sought on appeal, specifically entitlement to nonservice-connected burial benefits.  As such, no discussion of VA's duty to notify or assist is necessary.

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased Veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a Veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no competent evidence of a nexus between any existing disorder at the time of the Veteran's death and his military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  As such, these provisions are inapplicable. 

On the other hand, if a Veteran's death is not service-connected, entitlement to benefits is based upon the following conditions:

(1)  at the time of death, the Veteran was in receipt of VA pension or compensation; or,

(2)  the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of an original or reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or

(3)  the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State, and there is no next of kin or other person claiming the body of the deceased Veteran, and there are no available sufficient resources in the Veteran's estate to cover burial and funeral expenses.

38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2010).

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has observed that given the use by Congress of the conjunctive "and" in a statute, emphasized in the above quotation, all of the requirements would need to be met before funds could be allocated or authorized.  See by analogy Malone v. Gober, 10 Vet. App. 539 (1997).

In addition, a nonservice-connected burial allowance is payable if the Veteran died from nonservice-connected causes while properly hospitalized by the VA.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C. 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. 1741.  38 U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) (2010).

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f), which is inapplicable in this case, as the Veteran's body was cremated.  The two-year time limit does not apply to claims for service-connected burial allowance or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Here, initially, the Board notes that the appellant's claim for reimbursement of nonservice-connected burial benefits was timely filed, approximately two weeks after the Veteran's death in October 2008.

Further, the Board finds that the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b)(1) have been met.  In this regard, although the Veteran had been granted service connection for a hemorrhoids disability and assigned a noncompensable disability rating for such at the time of his death in October 2008, he was receiving nonservice-connected VA pension benefits at the time of his death in October 2008.  As the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b)(1) have been met, further discussion of the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b)(2), (3) or 38 C.F.R. § 3.1600(c) is not necessary.     

In sum, given the totality of the evidence, the Board finds that the criteria for payment of nonservice-connected burial benefits are met.  See 38 U.S.C.A. 
§§ 2302-2308 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1600-3.1610 (2010).


ORDER

Entitlement to nonservice-connected burial benefits is granted.


REMAND

The appellant also seeks service connection for the Veteran's cause of death.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the of the service connection claim for the Veteran's cause of death so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Complete review of the claims folder reveals that adequate notice under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010), 38 C.F.R. § 3.159 (2010), and relevant case law has not been provided as it pertains to the claim for service connection for the Veteran's cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp, 21 Vet. App. at 352-53 (2007).  The RO did not provide such notice letter to the appellant which included this information.  Thus, corrective notice is required.   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The appellant should be provided with proper VCAA notice that informs her of the evidence and information necessary to establish entitlement to service connection for the Veteran's cause of death.  Specifically, the notice should include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Such notice should also include notice of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AMC/RO should then readjudicate the service connection claim for the Veteran's cause of death, in light of all evidence of record.  The appellant should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


